DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hanan (U.S. Patent Application Publication 2018/0327131).  Regarding claim 1, Hanan teaches a finish portion of a preform for rotatably engaging with a closure to seal pressurized contents within an interior of a container formed from the preform (finish having body 34 to rotatably engage at threads above neck ring 98 for pressurized contents within, Fig 7A; “suitable to retain pressurized contents within the container 82.” para [0073}-(0077}), the finish portion comprising: a cylindrical body that begins at an opening to the interior and extends to and includes a tamper evidence ledge (cylindrical body 94 at body portion 34 and neck 32, Fig 7A-7B; opening at 36 to the interior and includes tamper evidence ledge 112, Fig 9C; “the rounded upper portion 112 facilitates passing a tamper-evident ring portion of the cap over the neck ring 98 during assembly of the cap onto the container 82" para [0079)); a bevel is disposed at a beginning of the opening and configured to receive a plug seal of the closure (bevel 106 at opening and configured to receive cap of a closure, Fig 9A; "A bevel 106 is disposed at the beginning of the opening 36. The bevel 106 is configured to enter into sliding contact with a sealing flange of a suitable cap so as to prevent contents within the container 82 from leaking out of the container” para [0077]); and a stepped interior comprising a graduated narrowing extending from the opening through the cylindrical body ("tapered portion 92” para [0076]; Fig 7A-7B; stepped interior starting at opening 36 extended down through body; note: unlabeled lines defining a change in interior diameter of the preform 90, Fig 7B).
	Regarding claim 14, Hanan teaches a finish portion of a preform for rotatably engaging with a closure to seal pressurized contents within an interior of a container formed from the preform (finish having body 34 to rotatably engage at threads above neck ring 98 for pressurized contents within, Fig 7A; “suitable to retain pressurized contents within the container 82." para [0073]-[0077)), the finish portion comprising: a cylindrical body that begins at an opening to the interior and extends to and includes a tamper evidence ledge (cylindrical body 94 at body portion 34 and neck 32, Fig 7A-7B; opening at 36 to the interior and includes tamper evidence ledge 112, Fig 9C; “the rounded upper portion 112 facilitates passing a tamper-evident ring portion of the cap over the neck ring 98 during assembly of the cap onto the container
82" para (0079]); a sealing surface adjacent to the opening for cooperating with a plug seal of the closure to seal the contents with the container (bevel 106 at opening and configured to receive cap of a closure, Fig 9A; "A bevel 106 is disposed at the beginning of the opening 36. The bevel 106 is configured to enter into sliding contact with a sealing flange of a suitable cap so as to prevent contents within the container 82 from leaking out of the container’ para [0077)); 
a transition surface extending from the sealing surface to a handling surface for receiving equipment to form the preform into the container (first transition from seating surface at bevel 106 to handling surface of neck portion 32, Fig 7A-7B); and a secondary transition surface extending from the handling surface to an interior surface of the preform (second transition surface from handling surface at neck 32 to interior of preform 90 Fig 7A-7B; “tapered portion 92" para [0076]; stepped interior starting at neck 32. extended down through body; note: unlabeled lines defining a change in interior diameter of the preform 90, Fig 7B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 7-8, 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaiotti (WO 2015/032897), in view of Bergholtz (U.S. Patent 6,260,723).  Regarding claim 1, GAIOTTI teaches a finish portion of a preform for rotatably engaging with a closure to seal pressurized contents within an interior of a container formed from the preform ("preform made of plastic material...used to make small-sized container for beverages by blow molding” pg 1 In 4-6; "which is suited to be sealed by a threaded closing cap" pg 6 In 16-20), the finish portion comprising: a cylindrical body that begins at an opening to the interior and extends to and includes a tamper evidence ledge (body of preform 1 having cylindrical body 4 with opening at top threaded end 8 having tamper evidence ledge at neck 2, Fig 1-2; "a neck 2, which ends on
top with a tubular cylindrical portion 3, which is suited to be sealed by a threaded closing cap, which, as generally known, consists of a closing cap itself and a tamper evident ring which is connected to the cap by means of a series of precut connection joints. The function of such joints is to guarantee the complete sealing of the cap and the absence of possible tampering of the bottle cap." pg 6 In 16-23); a stepped interior comprising a graduated narrowing extending from the opening through the cylindrical body (stepped interior at transition segment 5 narrowing the interior of cylindrical body of walls 4, Fig 1-2).  While GAIOTTI is silent as to the opening being beveled and configured to receive a plug seal of the closure, Bergholtz teaches a similar
preform (blank 6, Fig 4) wherein the opening is beveled to receive a sealed lid closure (top 10 having ledge 11, Fig 4; "forming a snap catch 12" col 6 In 37-40; See also Fig 1, 3 with sealing lid 2 being plugged into beveled opening at inner lip 23; surface 26 effectively defines a bevel). Accordingly, it would have been obvious to a person having ordinary skill in the art to have added a beveled ledge sealing surface at the top opening to provide means for attaching a plug seal or sealed lid within the beveled ledge to aid in ensuring material within does not pour out.
	Regarding claim 3, GAIOTTI and Bergholtz teach the finish portion of claim 1, and GAIOTTI further teaches the stepped interior (interior of walls 4 stepping to decreasing interior diameters from opening at neck 9, to segment 5, to lower portion of walls 4, Fig 1-3) wherein the
stepped interior is configured to compressibly receive a plug seal comprising graduated seals configured to tightly engage with the graduated narrowing (intended use: narrowing interior surface allows for a plug to be compressibly sealed within the surface to tightly engage the graduated narrowing, Fig 1-3).
	Regarding claim 5, GAIOTTI and Bergholtz teach the finish portion of claim 1, and GAIOTTI further teaches the stepped interior (interior of walls 4 stepping to decreasing interior diameters from opening at neck 9, to segment 5, to lower portion of walls 4, Fig 1-3) wherein the
stepped interior includes one or more sealing surfaces configured to tightly engage with one or more seals comprising the plug seal to form a tight seal between the closure and the container suitable for storing pressurized contents, such as carbonated beverages, within the container (intended use: interior surface at neck 9 leading to segment 5 of narrowing interior surface allows for a plug to be compressibly sealed within the surface to tightly engage the graduated narrowing forming a seal, Fig 1-3).  Bergholtz further teaches wherein the surfaces comprises a mirror-polished surface formed by way of any of various suitable polishing techniques ("...such mould seams are not located in the opposite curved surfaces described. In this way smooth sealing surfaces and an optimal sealing are obtained" col 4 In 46-55; col 8, In 3-8; the tools
to create the preform have the mirror polished region which will transfer the mirror polish to the preform surface). Accordingly, it would have been obvious to a person having ordinary skill in the art to have used tools are described by Bergholtz to obtain the desired mirror-polished surface of the surfaces of GAIOTTI to ensure proper functioning and sealing of the plug seal in contact with the surfaces.
	Regarding claim 7, GAIOTTI and Bergholtz teach the finish portion of claim 5, GAIOTTI further teaches the one or more sealing surfaces and the transition surface (interior surface at ring 9, segment 5 and lower walls 4, Fig 1-3) and Bergholtz wherein the surface comprising a mirror-polished surface configured to cooperate with the one or more seals of the plug seal so as to contribute to forming the tight seal between the closure and the container ("...such mould seams are not located in the opposite curved surfaces described. In this way
smooth sealing surfaces and an optimal sealing are obtained" col 4 In 46-55; col 8, In 3-8; the tools to create the preform have the mirror polished region which will transfer the mirror polish to the preform surface). Accordingly, it would have been obvious to a person having ordinary skill in the art to have used tools are described by Bergholtz to obtain the desired mirror-polished surface of the surfaces of GAIOTTI to ensure proper functioning and sealing of the plug seal in contact with the surfaces.
	Regarding claim 8, GAIOTTI and Bergholtz teach the finish portion of claim 1, and GAIOTTI further teaches the stepped interior (interior of walls 4 stepping to decreasing interior diameters from opening at neck 9, to segment 5, to lower portion of walls 4, Fig 1-3) wherein the
stepped interior includes a sealing surface adjacent to the bevel (sealing surface at neck 9 adjacent to top beveled surface, Fig 1-3) and configured to cooperate with the plug seal to seal the contents with the container (intended use: narrowing interior surface allows for a plug
to be compressibly sealed within the surface to tightly engage the graduated narrowing, Fig 1-3), wherein the stepped interior (interior of walls 4 stepping to decreasing interior diameters from opening at neck 9, to segment 5, to lower portion of walls 4, Fig 1-3) wherein the stepped interior includes a transition surface extending from the sealing surface to a handling surface (first transition surface from sealing surface at neck ring 9 to top handling surface at segment 5, Fig 2) and a secondary transition surface extending from the handling surface to an interior surface of the preform (second transition surface extending from segment 5 to lower interior surface of walls 4, Fig 2).
	Regarding claim 10, GAIOTTI and Bergholtz teach the finish portion of claim 9, and GAIOTTI further teaches the sealing surface (interior surface of walls 4 at neck 9 leading to segment 5, Fig 1-3) wherein the plug seal includes a first seal configured to be compressibly received by the sealing surface, a second seal configured to be compressibly received by the handling surface (intended use: sealing surface capable to receive a first seal compressed within the interior surface, Fig 1-3; intended use: sealing surface capable to receive a first seal compressed within the interior surface, Fig 1-3), and wherein the interior surface is configured to compressibly receive a third seal comprising the plug seal (intended use: interior surfaces of preform 1 are capable of receiving multiple seals within the preform, Fig 1-3).
	Regarding claim 12, GAIOTTI and Bergholtz teach the finish portion of claim 8, and GAIOTTI further teaches wherein the sealing surface includes a first diameter configured to tightly compress a first seal of the plug seal (intended use: upper most diameter configured to
compress a first seal within the interior surface at neck 9, Fig 1-3), and wherein the handling surface includes a second diameter configured to tightly compress a second seal of the plug seal (intended use: diameter at segment 5 configured to compress a second seal within the interior surface at segment 5, Fig 1-3), the second diameter being equal to or less than the first diameter (interior diameter narrowing and lessening as you extend from first surface at neck 9 lower into the preform 1 past segment 5, Fig 1-3).
	Regarding claim 13, GAIOTTI and Bergholtz teach the finish portion of claim 12, and Gaiotti further teaches wherein the interior surface includes a third diameter configured to tightly compress a third seal of the plug seal (intended use: diameter at lowest end of segment 5 at start of lower wails 4 configured to compress a third seal within the interior surface of walls 4 of preform 1, Fig 1-3), the third diameter being equal to or less than the second diameter (third diameter of walls 4 being less than diameter within segment 5, Fig 1-3).

Claim(s) 15-17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanan, in view of Bergholtz.
Regarding claim 15, Hanan teaches the finish portion of claim 14, and further teaches the sealing surface (bevel 106 at opening and configured to receive cap of a closure, Fig 9A; "A bevel 106 is disposed at the beginning of the opening 36. The bevel 106 is configured to enter into sliding contact with a sealing flange of a suitable cap so as to prevent contents within the container 82 from leaking out of the container" para {0077]). While Hanan is silent as to wherein the sealing surface comprises a mirror-polished surface disposed along the interior of the finish portion for cooperating with the plug seal to retain contents within the container, Bergholtz teaches a similar preform (blank 6, Fig 4) wherein the surface comprising a mirror-polished surface configured to cooperate with the piug seal to retain contents within the container ("...such mould seams are not located in the opposite curved surfaces described. In this way smooth sealing surfaces and an optimal sealing are obtained” col 4 in 46-55; col 8, In 3-8; the tools to create the preform have the mirror polished region which will transfer the mirror polish to the preform surface). Accordingly, it would have been obvious to a person having ordinary skill in the art to have used tools are described by Bergholtz to obtain the desired mirror-polished surface of the surfaces of Hanan to ensure proper functioning and sealing of the plug seal in contact with the surfaces.
Regarding claim 16, Hanan teaches the finish portion of claim 14, and further teaches the transition surface (transition surface from handling surface at neck 32 to interior of preform 90 Fig 7A-7B; “tapered portion 92" para [0076]; stepped interior starting at neck 32 extended down through body; note: unlabeled lines defining a change in interior diameter of the preform 90, Fig 7B). While Hanan is silent as to wherein the transition surface comprises a mirror-polished surface configured to cooperate with the plug seal to form a tight seal between the closure and the container, Bergholtz teaches a similar preform (blank 6, Fig 4) wherein the surface comprises a mirror-polished surface configured to cooperate with the plug seal to form a tight seal between the closure and the container ("...such mould seams are not located in the opposite curved surfaces described. In this way smooth sealing surfaces and an optimal sealing are obtained" col 4 In 46-55); col 8, In 3-8; the tools to create the preform have the mirror polished region which will transfer the mirror polish to the preform surface. Accordingly, it would have been obvious to a person having ordinary skill in the art to have used tools are described
by Bergholtz to obtain the desired mirror-polished surface of the surfaces of Hanan to ensure proper functioning and sealing of the plug seal in contact with the surfaces.
	Regarding claim 17, Hanan teaches the finish portion of claim 14, and further teaches the handling surface (neck 32 having exterior threads and interior leading to body 94, Fig 7A-7B). While Hanan is silent as to wherein the handling surface includes a mirror-polished
surface similar to either or both of the sealing surface and the transition surface, Bergholtz teaches a similar preform (blank 6, Fig 4) wherein the surface comprises a mirror-polished surface configured to cooperate with the plug sea! to form a tight seal between the closure and the container ("...such mould seams are not located in the opposite curved surfaces described. In this way smooth sealing surfaces and an optimal sealing are obtained" col 4 In 46-55; col 8, In 3-8; the tools to create the preform have the mirror polished region which will transfer the mirror polish to the preform surface). Accordingly, it would have been obvious to a person having ordinary skill in the art to have used tools are described by Bergholtz to obtain the desired mirror-polished surface of the surfaces of Hanan to ensure proper functioning and sealing of the plug seal in contact with the surfaces.
	Regarding claim 18, Hanan teaches the finish portion of claim 14, and further teaches wherein the secondary transition surface comprises a narrowing of an interior diameter of the handling surface to a smaller diameter of the interior surface (second transition surface comprises a narrowing of the interior diameter from handling surface at neck 32 to interior of body 94, Fig 7A-7B).  Hanan is silent as to wherein the secondary transition surface comprises a mirror-polished surface to cooperate with the plug seal of the closure to form a tight sea! suitable for storing pressurized contents, Bergholtz teaches a similar preform (blank 6, Fig 4) wherein the surface comprises a mirror-polished surface configured to cooperate with the plug seal to form a tight seal between the closure and the container ("...such mould seams are not located in the opposite curved surfaces described. In this way smooth sealing surfaces and an
optimal sealing are obtained” col 4 In 46-55; col 8, In 3-8; the tools to create the preform have the mirror polished region which will transfer the mirror polish to the preform surface). Accordingly, it would have been obvious to a person having ordinary skill in the art to have used
tools are described by Bergholtz to obtain the desired mirror-polished surface of the surfaces of Hanan to ensure proper functioning and sealing of the plug seal in contact with the surfaces.
	Regarding claim 20, Hanan teaches the finish portion of claim 14, and further teaches the interior surface (interior surface of preform 09, Fig 7A-7B). While Hanan is silent as to wherein the interior surface comprises a mirror-polished surface having a diameter adapted to
tightly compress an end of the plug seal to seal pressurized contents within the container, Bergholtz teaches a similar preform (blank 6, Fig 4) wherein the surface comprises a mirror-polished surface configured to cooperate with the plug seal to form a tight seal between the
closure and the container ("...such mould seams are not located in the opposite curved surfaces described. In this way smooth sealing surfaces and an optimal sealing are obtained” col 4 In 46-55; col 8, In 3-8; the tools to create the preform have the mirror polished region which will transfer the mirror polish to the preform surface). Accordingly, it would have been obvious to a person having ordinary skill in the art to have used tools are described by Bergholtz to obtain the desired mirror-polished surface of the surfaces of Hanan to ensure proper functioning and sealing of the plug seal in contact with the surfaces.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742